DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a junction box for convenient modular industrial wiring, comprising: a plurality of walls defining a first internal space of the junction box and at least one open face, wherein the at least one open face is a wall face that exposes the first internal space of the junction box; a first connection area located on a first external face of the junction box, the first connection area comprising a first opening for receiving at least three electrical wires; a bus bar stack located in the first internal space of the junction box, wherein the bus bar stack comprises: at least three input openings aligned with the first opening, each of the at least three input openings comprising a connector for receiving an electrical wire of the at least three electrical wires and holding the electrical wire stationary while conducting electricity from the electrical wire to the bus bar stack; at least three output openings facing towards the first internal space, wherein the at least three output openings are accessible via the at least one open face, and wherein each of the at least three output openings comprises a mechanical connector for conducting electricity from the bus bar stack to at least one contact support and further for securely .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed December 21, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “Applicant respectfully submits that Akins does not teach or suggest a junction box comprising “a plurality of walls defining a first internal space of the junction box and at least one open face,  wherein the at least one open face is a wall face that exposes the first internal space of the junction box,” as recited in amended claim 1." is persuasive and therefore claims 1-20 are have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
December 31, 2021